Where the judgment of this Court has been reversed upon writ of error to the Supreme Court of the United States, the judgment of said trinal will, on motion, be made the judgment of this Court. (R.)Practice in the Supreme Court. Before the Supreme Court. July Term, 1873.This case was carried by writ of error to the Supreme Court of the United States where the judgment of the Supreme Court of Georgia was reversed. Counsel for plaintiff in error moved to have the judgment of reversal made the judgment of this Court. The motion was resisted upon the ground that the judgment of this Court was final as between the parties to this case, whatever might be the effect of the judgment of the Supreme Court of the United States in establishing principles for the control of other cases. The objection was overruled, and the following order Avas passed:“ Whereas, the above case Avas carried to the Supreme Court of (he United States by Avrit of error to this Court, and the foregoing judgment was had reversing the judgment of this Court; upon motion of Hines & Hobbs, of counsel for plaintiff in error, it is ordered that the foregoing judgment of the Supreme Court be made the judgment of this Court; and the judgment of the Superior Court of Baker county, Georgia, be reversed, and said case reinstated and proceed according to law. And that the said James B. Walker recover of the said William H. Whitehead the sum of $59 98 costs in the Supreme Court of the United States, and $......, to be taxed by the clerk of this Court as costs in this Court.”